Citation Nr: 0628792	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  93-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than September 
18, 1989, for service connection for a post-operative scar, 
residuals of lumbar spine fusion.  

2.  Entitlement to a higher initial disability rating for a 
post-operative scar, residuals of lumbar spine fusion, rated 
as noncompensable from September 18, 1989 and as 10 percent 
disabling from November 12, 2003.  

3.  Entitlement to a disability rating in excess of 40 
percent for degenerative disease of the lumbosacral spine, 
status post surgeries.  

4.  Entitlement to an effective date earlier than September 
23, 2002, for service connection for right lumbosacral 
radiculopathy.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for right lumbosacral radiculopathy.  

6.  Entitlement to an effective date earlier than June 1, 
1997, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).  

7.  Entitlement to an initial compensable disability rating 
for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran's claim for service connection for PTSD was 
received on September 18, 1989.  A December 1989 rating 
decision granted service connection for PTSD and assigned a 
10 percent rating for the psychiatric disorder.  The veteran 
appealed for the assignment of a higher initial rating.  He 
also appealed a January 1990 rating decision, which denied 
service connection for a back disorder, and a subsequent RO 
decision that denied service connection for hearing loss.  

In September 1995, the Board remanded the issues of 
entitlement to service connection for residuals of a back 
injury and bilateral defective hearing, and a rating in 
excess of 10 percent for PTSD, for the purposes of obtaining 
additional medical records and affording the veteran 
examinations.  That development has been accomplished to the 
extent possible.  

A January 1998 rating decision increased the rating for PTSD 
to 50 percent, effective the date of claim, September 18, 
1989.  An August 2000 rating decision increased the rating 
for PTSD to 100 percent, effective April 25, 2000.  

A May 2002 Hearing Officer Decision granted an effective date 
of June 1, 1997 for the 100 percent rating for PTSD.  That 
decision also granted service connection for a bilateral 
hearing loss disability, effective September 18, 1989.  The 
veteran filed a notice of disagreement with the rating but a 
SOC has not yet been issued.  Under these circumstances, the 
Board must remand this issue so that the RO can send the 
veteran a SOC, and provide him an opportunity to perfect an 
appeal of the issue thereafter by filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  This 
matter is addressed in the remand appended to this decision.  

A September 2002 rating decision granted service connection 
for degenerative disease of the lumbosacral spine, status 
post surgeries, rated as 20 percent disabling, effective 
September 18, 1989.  

In July 2004, the RO increased the rating for the service-
connected lumbosacral spine disorder to 40 percent, effective 
September 18, 1989.  That rating decision also granted 
service connection for right lumbosacral radiculopathy, rated 
as 10 percent disabling effective September 23, 2002; and for 
a surgical scar, as a post operative residual of lumbar 
spinal fusion, rated as 10 percent disabling effective 
November 12, 2003.  

A December 2005 statement of the case granted an earlier 
effective date for service connection for the veteran's 
surgical scar, with a noncompensable rating effective 
September 18, 1989; and continued the November 12, 2003 
effective date for the 10 percent rating.  

A March 2006 rating decision denied special monthly 
compensation based on a need for aid and attendance.  In a 
statement received by the Board at the time of May 2006 
hearing, the veteran's representative indicated the veteran's 
disagreement with that decision.  He also raised the issue 
during the Board hearing.  However, a notice of disagreement 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed.  
38 C.F.R. § 20.300 (2005).  See VA Form 4107, "Your Rights 
to Appeal Our Decision," which accompanied the notice of the 
decision.  In Beyrle v. Brown, 9 Vet. App. 24, 28 (1996), the 
Court, of Appeals for Veterans for Veterans claims, citing 
Tomlin v. Brown, 5 Vet. App. 355 (1993), noted that hearing 
testimony before the Board, even though given within the one-
year NOD filing period, cannot constitute a valid NOD, 
because it was taken before the Board and not the RO, and 
thus it did not serve to trigger or initiate appellate 
review.  In Beyrle, the Court recognized the distinction 
between the agency of original jurisdiction and the Board and 
recognized the significant line drawn, in statute and 
regulation, between the process of initiating an appeal and 
having that appeal decided by the Department's appellate 
body.  Accordingly, the issue is not within the jurisdiction 
of the Board.  38 U.S.C.A. §§ 7104, 7105 (2002).    

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

At his May 2006 Board hearing, the veteran also raised issues 
pertaining to arthritis, vertebral fracture, tinnitus, and an 
audit of his account.  These matters have not been prepared 
for appellate review and are referred to the RO for 
appropriate disposition.   

The issues of entitlement to an effective date earlier than 
September 23, 2002, for service connection for right 
lumbosacral radiculopathy, entitlement to a disability rating 
in excess of 10 percent for right lumbosacral radiculopathy, 
and entitlement to a compensable initial disability rating 
for a bilateral sensorineural hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
the claims decided in this decision.  

2.  The veteran's original claim for compensation benefits 
was received on September 18, 1989, many years after he 
completed his active service.  There is no evidence of an 
earlier informal claim.  

3.  It is as likely as not that the veteran's surgical scar 
from a lumbar spine fusion was tender and painful prior to 
November 12, 2003.  

4.  The preponderance of competent medical evidence shows the 
veteran's post-operative scar, residuals of lumbar spine 
fusion, is well healed and not poorly nourished, ulcerated, 
or unstable.  The scar itself does not limit back function, 
nor does it exceed 6 square inches (39 square centimeters).  

5.  The service-connected degenerative disease of the 
lumbosacral spine, status post surgeries, is manifested by 
complaints of pain, decreased motion, and stiffness, and by 
severe lumbar flattening, moderate tenderness in the right 
lumbar sacrospinalis muscles, pain with flexion beginning at 
40 degrees, and a combined range of motion of 150 degrees, 
without additional loss of motion on repetitive use of the 
joints, due to pain, fatigue, weakness, or lack of endurance; 
it is not productive of pronounced intervertebral disc 
syndrome, episodes of incapacitating symptoms necessitating 
bedrest, or any additional neurological impairment, aside 
from the separately rated right lumbosacral radiculopathy, 
including but not limited to bowel and bladder impairment.  

6.  The change in the rating criteria, providing for separate 
evaluation of objective neurologic abnormalities associated 
with diseases and injuries of the spine, became effective 
September 23, 2002.  

7.  The veteran's right lumbosacral radiculopathy is 
manifested by no more than mild incomplete paralysis of the 
sciatic nerve.  

8.  As of September 18, 1989, the veteran's service-connected 
PTSD so adversely affected him as to result in virtual 
isolation in the community and in a profound retreat from 
mature behavior; it has been manifested by total occupational 
and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
18, 1989, for service connection for a post-operative scar, 
residuals of lumbar spine fusion, have not been met.  
38 U.S.C.A. § 5110(a),(b)(1) (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400(b)(2) (2005).  

2.  The criteria for a 10 percent rating for a service-
connected post-operative scar, residuals of lumbar spine 
fusion, but no more than 10 percent, prior to November 12, 
2003 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 7801, 
7803, 7804, 7805 (2002, 2005).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected post-operative scar, residuals of lumbar 
spine fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.14 and 
Diagnostic Codes 7801, 7803, 7804, 7805 (2002, 2005).

4.  The criteria for a rating in excess of 40 percent for the 
service-connected degenerative disease of the lumbosacral 
spine, status post surgeries, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2002) and  Diagnostic Codes 5237, 5242, 5243 
(2005).

5.  The criteria for an effective date earlier than September 
23, 2002, for service connection for right lumbosacral 
radiculopathy have not been met.  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. §§ 3.114, 3.400(p) (2005).  

6.  The criteria for a disability rating in excess of 10 
percent for right lumbosacral radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.14 and Diagnostic Codes 8520, 8620, 
8720 (2005).

7.  As of September 18, 1989, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.400(b)(2), and Part 4, 
including § 4.7 and Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters discloses that they 
complied with all the requirements as described by the Court.  
November 2005 and December 2005 letters addressed the rating 
and effective date issues.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision granting 
service connection for a back disability, which is the origin 
of most of the issues here.  Nor was VCAA notice provided 
before the RO decision on the claim for an increased rating 
for PTSD.  Moreover, notice of rating and effective date 
criteria, as required by VCAA in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was not 
sent until March and April 2006.  However, those RO decisions 
were issued before the enactment of VCAA.  The RO obviously 
could not inform the veteran of law that did not exist.  
Moreover, in Pelegrini, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The November 2005 and December 2005 letters 
addressing the increased rating and earlier effective date 
issues informed the veteran and his representative of the 
information and evidence not of record that is necessary to 
substantiate the claims and informed them of his and VA's 
respective duties for obtaining evidence.  While these were 
post decisional documents, they gave the veteran several 
opportunities to respond before the RO last re-adjudicated 
his claims.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  

It is also pertinent to point out that the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  The Board previously remanded the case for 
examination of the veteran and to obtain records.  The 
requested records have been obtained.  The records include 
private and state government records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  VA clinical and 
examination reports are in the file.  The service medical 
records are in the claims folder.  There is no evidence of 
relevant Social Security Administration records.  

There are reports of several VA examinations evaluating the 
veteran's post-operative scar, degenerative disease of the 
lumbosacral spine and right lumbosacral radiculopathy during 
the period of time in question.  This competent evidence is 
adequate for rating purposes.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  As to the earlier 
effective date issues, a current examination or medical 
opinion is not relevant as the periods of time in question 
are before June 1997 (PTSD) and September 18, 1989 (scar).  

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

An Effective Date Earlier Than September 18, 1989, for 
Service Connection for a Post-Operative Scar, Residuals of 
Lumbar Spine Fusion.  

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if the claim 
is received within one year from such date of discharge or 
release.  38 U.S.C.A. § 5110(b)(1) (West 2000).  See also 
38 C.F.R. § 3.400(b)(2) (2005).  

A claim may go back to the day after the veteran left 
service, if he files his claim within a year after completing 
his active service.  Otherwise, the effective date for 
benefits will be the date that the claim is received by VA.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In this 
case, there is no evidence of claim being filed during the 
year after the veteran left active service.  Further, there 
is no evidence of any claim prior to September 18, 1989, 
including informal claims.  See 38 C.F.R. § 3.155 (2005).  At 
his May 2006 Board hearing, the veteran testified of having 
back surgery in 1984 and 1988, and reports of those surgeries 
are in the record.  Since service connection had not yet been 
established, the reports of the private surgeries could not 
be accepted as the date of claim.  38 C.F.R. § 3.157 (2005).  
Consequently, even though the surgery was prior to the date 
of claim, benefits can not be effective earlier than the date 
of claim - September 18, 1989.  

Disability Ratings, Generally

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  That is, whether changes in the 
extent of the disability warrant different evaluations at 
different times during the processing of the initial claim.  

During the course of the veteran's claim, the rating criteria 
changed.  Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), when a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  The 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel Opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the 
veteran is entitled to the application of the more favorable 
of the two versions of a regulation that was revised during 
his appeal.  However, the amended criteria can only be 
applied as of the effective date of amendment. VAOPGCPREC 3- 
2000 (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change), 65 Fed. Reg. 33422 (2000); Cf. 
Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).

Rating the Scar

Prior to August 30, 2002, section 4.118 provided a 10 percent 
evaluation for superficial scars which are poorly nourished 
with repeated ulceration, or tender and painful on objective 
demonstration.  Other scars were rated on limitation on 
function of part affected.  38 C.F.R. § 4.118, Codes 7803-
7805 (2002).    

Effective August 30, 2002, a 10 percent evaluation may be 
assigned for unstable superficial scars.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Code 7803 (2005).  A 10 percent evaluation may be 
assigned for superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Code 7804 (2005).  Other 
scars are rated on limitation of function of affected part.  
38 C.F.R. § 4.118, Code 7805 (2005).  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion may be rated as follows: a 40 percent 
evaluation may be assigned for an area or areas exceeding 144 
square inches (929 square centimeters); 30 percent for an 
area or areas exceeding 72 square inches (465 square 
centimeters); 20 percent for an area or areas exceeding 12 
square inches (77 square centimeters); 10 percent for an area 
or areas exceeding 6 square inches (39 square centimeters).  
Note(1): Scars in widely separated areas, as on two or more 
extremes or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with Section 4.25 of this part.  Note (2): A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118; Diagnostic Code 7801 (effective August 30, 2002).

The November 1989 VA examination of the veteran's 
musculoskeletal system was reported to be negative.  A 
surgical scar over the lower spine was noted, and no symptoms 
were reported.  

On his August 1990 RO hearing, the veteran reported back 
pain, without mention of pain in the scar.  

The veteran was incarcerated from May 1991 to April 1997 and 
the medical records for that period have been obtained.  When 
the veteran was examined in June 1991, he was noted to have a 
surgical scar in the lumbar area.  The scar was not reported 
to be symptomatic.  In September 1992, he veteran was 
examined again and his back was noted to have a surgical scar 
and tenderness to palpation.  The records reflect continuing 
back complaints, which did not respond to conservative 
treatment.  On November 22, 1995, the veteran had surgery for 
degenerative disc disease L4-5 and L5-S1.  

On VA examination in April 2000, the veteran was noted to 
have a well-healed paramedian scar, 18 centimeters in length.  
There was no report of pain or tenderness.  

On the July 2002 VA examination, the veteran reported 
continued low back pain, but did not distinguish 
musculoskeletal pain from the symptoms of the scar.  
Examination again disclosed a well healed paramedian surgical 
scar, about 18 centimeters in length over the lumbosacral 
area.  There was some tenderness noted in the lumbar and 
paralumbar areas.  

A VA neurological examination was conducted on November 12, 
2003.  The examiner noted that there was a healed scar in the 
lumbosacral region which was tender on palpation.  No 
paraspinal muscle spasm was palpated.  There was also 
tenderness on percussion at the right paravertebral muscles.  

This report of the scar being tender to palpation was the 
basis for the current 10 percent rating.  The earlier reports 
reflect a generalized tenderness in the lumbosacral area; 
however, it is apparent that the scar itself was objectively 
tender in September 1992.  Some earlier reports do note that 
the scar was examined and found to be well healed but since 
tenderness was noted on at least one occasion more than 10 
years prior to November 2003 and the scar was definitely 
tender after that date, it is as likely as not that the scar 
has been tender all along.  Therefore, the criteria for a 10 
percent rating are met prior to November 12, 2003.  That is, 
an earlier effective date for the 10 percent rating is 
warranted.  

It should be noted that 10 percent is the highest evaluation 
for a tender and painful scar under the old criteria and for 
a painful scar under the new criteria.  38 C.F.R. § 4.118, 
Code 7804.  A higher rating would require the scar to be deep 
or to cause limited motion and involve an area or areas 
exceeding 12 square inches (77 sq. cm.).  38 C.F.R. Part 4, 
§ 4.118, Code 7801 (2005).  The medical evidence here shows 
that the scar is not deep and does not, of itself, cause a 
limitation of motion.  It is well healed and linear, 
approximately 18 centimeters in length, which does not even 
approximate the area or areas exceeding 6 square inches (39 
sq. cm.) required for a 10 percent rating under this 
diagnostic code.  38 C.F.R. Part 4, § 4.118, Code 7801 
(2005).  

38 C.F.R. Part 4, § 4.118, Code 7805 (2005) provides that the 
scar may be rated on the basis of the part affected.  The 
veteran is already being compensated for the limitation of 
back motion.  The regulations strictly forbid compensating 
the same impairment twice under different rating criteria.  
38 C.F.R. § 4.14.  Thus, the current 10 percent for a painful 
scar is the maximum rating that may be assigned for the scar 
under either old or new rating criteria, effective prior to 
and as of August 30, 2002.  38 C.F.R. Part 4, § 4.118.  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected scar has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



A Disability Rating in Excess of 40 Percent for Degenerative 
Disease of the Lumbosacral Spine, Status Post Surgeries.  

Old Rating Criteria

The July 2004 rating decision granted a 40 percent rating for 
the service-connected degenerative disease of the lumbosacral 
spine, status post surgeries, effective when the claim was 
filed in September 1989.  At that time, the 40 percent rating 
was the maximum evaluation allowed under the criteria for 
rating limitation of motion (Diagnostic Code 5292) and 
lumbosacral strain (Code 5295).  A higher rating could be 
assigned for unfavorable ankylosis (bony fixation) of the 
lumbar spine under   38 C.F.R. Part 4, Code 5289 (2003) or 
for degenerative disc disease under Diagnostic Code 5293 and 
the subsequent amendments to rating disc disease.  
VA revised the criteria for evaluating disc disease of the 
spine twice during the pendency of this appeal.  See 67 Fed. 
Reg. 54345- 49 (2002); 67 Fed. Reg. 51455-58 (2003).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was rated 40 percent when severe 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code was 60 percent which 
required a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(2002).  

The 40 percent rating under diagnostic code 5293 is 
appropriate for a severe intervertebral disc syndrome.  This 
contemplates not only limitation of back function, but 
neurological deficits as well.  A 60 percent rating under 
this code is warranted for pronounced symptomatology with 
symptoms such as muscle spasm on examination.  Here, the 
examiners have never found spasm.  They noted there were no 
fasciculations, that is no twitching, of the muscles.  Also, 
the neurological symptoms have to be of a pronounced nature.  
For example, the ankle jerk, or Achilles deep tendon reflex, 
must be absent, not merely decreased.  In this case, the 
ankle jerks have been repeatedly normal.  

On the November 1989 VA examination, musculoskeletal findings 
were essentially negative, except for the post-surgical scar.  
There was nothing which would approximate any applicable 
criteria for a higher rating.  The June 1991 prison admission 
examination concurred that the musculoskeletal findings were 
normal, noting the surgical scar in the lumbar area.  

The prison records show that the veteran had a back injury in 
August 1991, when pulling up a bucket.  In August 1992, the 
veteran's back was noted to have palpable tenderness.  
Flexion went to 45 degrees and straight leg raising was 
positive at 30 degrees.  The extremities were negative.  
These findings would not exceed the parameters for a severe 
back disability rated at 40 percent.  They do not reflect the 
neurologic deficits required for a 60 percent rating.  

In September 1993, the veteran reported that he felt 
something pop when he bent over to pick something up.  He 
said he felt severe pain.  There was another complaint of 
back pain in November 1994.  The veteran reported that he 
began having tingling in the foot and pain in the right 
thigh.  On both occasions the veteran was treated with 
medication and the notes do not reflect the neurologic 
deficits required for a higher rating.  

A January 1995 MRI study disclosed postoperative changes and 
disc degeneration at several levels.  There was a small 
central herniated disc at L3-4 and a mild disc bulge at L4-5.  
The physician was uncertain whether the changes represented 
arachnoiditis.  No other significant abnormality was noted.  
In February 1995, the veteran complained of severe back pain 
and the MRI findings were reviewed.  

The veteran continued to complain of back pain and, in 
November 1995, he underwent a two level decompression and 
posterior spinal fusion.  The records do not show the 
neurologic deficits required for a higher rating.  Nor can it 
be assumed on the basis of surgery that the criteria for a 
higher rating were met.  Similarly, the post-operative 
treatment, with a subcutaneous spinal stimulator does not 
mean that there is a pronounced nerve disability.  The 
Board's review of the prison records does not disclose any 
competent medical evidence that the veteran's back disability 
was more than severe during his incarceration.  

The report of the VA spine examination, in April 2000, 
reviewed the veteran's medical history and noted current 
complaints of intermittent back pain, with radiation to the 
right lower extremity and occasional exacerbations of extreme 
pain relieved by medication and rest.  He was fairly 
asymptomatic on the day of examination.  On examination, 
there was no swelling, increased heat, or erythema about any 
of the joints or the spine or sacroiliac.  There was no 
atrophy, asymmetry or fasciculation of the paraspinal 
musculature.  The lumbar curve was slightly flattened.  The 
spinal curvatures were otherwise intact.  The range of 
lumbosacral motion was:  forward flexion to 40 degrees, 
extension to 20 degrees, lateral bending to 25 degrees, 
bilaterally, and rotation to 15 degrees, bilaterally.  Deep 
tendon reflexes were present and normal at 2+ at the patella 
and 2+ at the ankle, with the plantar response being 
downgoing, bilaterally.  Sensation was intact and symmetrical 
in the lower extremities.  Lower extremity muscle strength 
was normal at 5/5, bilaterally.  The veteran's gait was 
fluid, without impairment.  X-rays revealed postoperative 
changes from L4 to S1 with some narrowing of the disc at L4-
L5.  The diagnosis was multiple surgeries of the lumbosacral 
spine and subsequent degenerative changes.   

The veteran was afforded another VA orthopedic examination of 
his spine in July 2002.  His history was reviewed.  He 
reported continued back pain which was continuous all the 
time and which was bothering him and making him 
incapacitated.  He denied any radiation.  He told of taking 
pain medication without much relief.  There was some 
tenderness in the lumbar and paralumbar areas.  There was no 
swelling, warmth, or erythema.  There was no paraspinal 
muscular fasciculation, asymmetry or atrophy.  The lumbar 
curve was slightly flattened.  The range of lumbosacral 
motion was:  forward flexion to 40 to 45 degrees, extension 
to 15 to 20 degrees, lateral bending to 25 degrees, 
bilaterally, and rotation to 20 degrees, bilaterally.  
Reflexes in the lower extremities were 2+ and the plantar 
response was downgoing.  Sensation and muscle strength in the 
lower extremities were 5/5, bilaterally.  The diagnosis was 
multiple surgeries of the lumbosacral spine and degenerative 
disease.   

New Diagnostic Code 5243

Criteria for rating intervertebral disc syndrome based on 
incapacitating episodes became effective September 23, 2002.  
The new rating criteria are not retroactive and must be 
applied as of the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  This formula for rating 
incapacitating episodes is:  
      With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months, the disability 
will be rated at 60 percent; 
      With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12, 
the disability will be rated at 40 percent; 
      With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months, the disability will be rated at 20 percent; 
      With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months, the disability will be rated at 10 percent.  
38 C.F.R. Part 4, § 4.71a, Code 5243 (2005).  

In this case, the veteran has complained that his service-
connected back disorder incapacitates him.  However, for the 
purposes of evaluations under diagnostic code 5243, Note (1) 
of the regulation, following the rating criteria, defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Here, the records appear to be complete and there 
is no evidence that a physician has ever prescribed bed rest 
for incapacitating episodes of intervertebral disc symptoms 
or back pain in general.  Consequently there is nothing that 
would meet the definition of an incapacitating episode for 
the purposes of this regulation and a higher rating can not 
be assigned based on the criteria for incapacitating 
episodes.  



General Rating Formula for Diseases and Injuries of the Spine

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine is, in pertinent part, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
      Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Codes 5235 to 
5243 (2005).  

VA clinical notes for 2004 and 2005 show continued complaints 
of back pain, without range of motion or other studies to 
rate the disability.  

A VA examination of the veteran's spine was done in November 
2005.  His medical history was reviewed.  He reported 
moderate decreased motion, moderate stiffness, mild low back 
spasm and frequent pain of moderate intensity, in the low 
back and radiating down the right leg.  He did not use any 
aids and had no limitation on walking.  Inspection showed his 
posture, head position and gait to be normal.  There was 
severe lumbar flattening.  There was no kyphosis, list, 
lumbar lordosis, scoliosis, or reverse lordosis.  The 
examiner found no spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness in the left lumbar sacrospinalis 
muscles.  There was moderate tenderness in the right lumbar 
sacrospinalis muscles, but no spasm, atrophy, guarding, pain 
with motion, or weakness.  On active motion flexion went from 
0 to 50 degrees, with flexion beginning at 40 degrees and 
ending at 50 degrees.  Extension was from 0 to 10 degrees.  
Left lateral flexion was from 0 to 20 degrees.  Right lateral 
flexion was from 0 to 20 degrees.  Left lateral rotation was 
from 0 to 30 degrees.  Right lateral rotation was from 0 to 
30 degrees.  On passive motion, flexion went from 0 to 50 
degrees.  Extension went from 0 to 10 degrees.  Left and 
right lateral flexion each went from 0 to 20 degrees.  There 
was no additional loss of motion on repetitive use of the 
joints, due to pain, fatigue, weakness, or lack of endurance.  
A detailed motor examination of the lower extremities was 
normal except for a lack of extension of the right great toe.  
Muscle tone was normal.  Sensory and reflex examinations of 
the lower extremities were normal.  The diagnosis was lumbar 
spine trauma with disc herniation at L3 and L5, degenerative 
joint disease, and right L5 radiculopathy.  

The flexion to 40 degrees and the combined range of motion to 
150 degrees would not exceed the new rating criteria for a 40 
percent evaluation.  Specially, it would not approximate the 
unfavorable ankylosis of the entire thoracolumbar spine 
required for a 50 percent rating under the new general rating 
formula for diseases and injuries of the spine.  Similarly, 
it would not approximate any of the old criteria for a higher 
rating.  

While the veteran may believe that his back disorder warrants 
a higher evaluation, the object findings of the trained 
medical personnel provide significantly more probative 
evidence as to the extent of the disability.  In this case, 
the medical records and examination reports provide a 
preponderance of evidence which shows that a higher rating is 
not warranted under any applicable old or new schedular 
criteria.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath, 1 Vet. App., at 593, 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected lumbosacral spine 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell; Shipwash.  

Rating the Right Lumbosacral Radiculopathy

An Effective Date Earlier Than September 23, 2002, for a 
Separate Rating for Right Lumbosacral Radiculopathy.  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

For this issue, the facts are not in dispute.  Resolution of 
the veteran's appeal depends upon an interpretation of the 
law and regulations.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Prior to September 23, 2002, the sciatic nerve deficits 
associated with disc disease of the spine were rated as part 
of the spine disability.  38 C.F.R. § 4.71a, Code 5293 
(2002); See also VAOPGCPREC 36-97 (Dec. 12, 1997).  

Effective September 23, 2002, the rating criteria changed.  

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  
67 Fed. Reg. 54349 (Aug. 22, 2002), as codified at 38 C.F.R. 
§ 4.71a, Code 5243 Intervertebral disc syndrome (2005).  

A subsequent change, effective September 26, 2003, provided 
that raters were to "Evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code."  68 Fed. Reg. 51456 (Aug. 27, 2003), as 
codified at 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2005).    

The veteran contends that his neurologic deficits are of long 
standing and should be assigned a separate rating effective 
the date of his original back claim.  The law and regulations 
provide otherwise.  

The law provides that, "[W]here compensation...is awarded or 
increased pursuant to any act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  
38 U.S.C.A. § 5110(g) (West 2002).  

The regulations follow the law, stating, "Where... 
compensation, ...is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such an award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§§ 3.114(a), 3.400(p) (2005).  

The case law is also in line.  In a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, if an increased rating is warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

This is simply a matter of law rather than a dispute as to 
the facts of the case.  The law is clear and dispositive.  
Effective September 23, 2002, and not before that, the 
neurologic manifestations may be separately rated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) ("where the 
law and not the evidence is dispositive . . . the appeal to 
the [Board should be] terminated because of the absence of 
legal merit or the lack of entitlement under the law").  
Consequently, the Board finds, as a matter of law, that an 
effective date for service connection for right lumbosacral 
radiculopathy cannot be assigned any earlier than September 
23, 2002.  

A Disability Rating in Excess of 10 Percent for Right 
Lumbosacral Radiculopathy.  

Rating Criteria

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2005).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124 (2005).  

Complete paralysis of the sciatic nerve, where the foot 
dangles and drops, with no active movement possible of the 
muscles below the knee, flexion of the knee weakened (or very 
rarely) lost, will be rated as 80 percent disabling.  Severe 
incomplete paralysis with marked muscular atrophy will be 
rated as 60 percent disabling.  Incomplete paralysis will be 
rated as 40 percent disabling where moderately severe, 20 
percent disabling where moderate, and 10 percent disabling 
where mild.  38 C.F.R. § 4.124, Code 8520 (2005).  Neuritis 
and neuralgia will be rated on the same basis.  38 C.F.R. 
Part 4, Codes 8620, 8720 (2005).  

Background and Analysis

On the July 2002 VA examination of his back, the veteran 
complained of lower back pain and denied any radiation of 
pain.  Reflexes in the lower extremities were 2+.  The 
plantar response was down-going.  Sensation and muscle 
strength in the lower extremities were 5/5.  These are normal 
neurologic findings.  They show that the disability is not 
more than mild and does not warrant more than a 10 percent 
rating on that basis.  

VA clinical notes for 2004 and 2005 show continued complaints 
of back pain, without evidence of associated neurologic 
disability.  

A VA examination of the veteran's spine was done in November 
2005.  His medical history was reviewed.  He reported 
symptoms including frequent pain of moderate intensity, in 
the low back and radiating down the right leg.  A detailed 
motor examination of the lower extremities was normal except 
for a lack of extension of the right great toe.  Muscle tone 
was normal.  Sensory and reflex examinations of the lower 
extremities were normal.  The diagnosis was lumbar spine 
trauma with disc herniation at L3 and L5, degenerative joint 
disease, and right L5 radiculopathy.  Here again, in light of 
essentially normal findings, the radiculopathy is not more 
than mild and does not warrant more than the current 10 
percent rating.  

The veteran may believe that his radiculopathy should be 
assigned a higher rating.  However, the objective findings of 
the trained medical personnel provide significantly more 
probative evidence as to the extent of the disability.  In 
this case, the medical records and examination reports 
provide a preponderance of evidence which shows that, at no 
time, did the disability approximate any applicable criteria 
for a higher rating.  Thus, considering the Court's 
discussion of staged ratings in Fenderson, at no time has the 
veteran's radiculopathy been more than mild, and at no time 
has it met criteria for a higher rating.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath, 1 Vet. App., at 593, 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected radiculopathy has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell; Shipwash.  

PTSD

The criteria for rating mental disorders were amended during 
the pendancy of this appeal, effective November 7, 1996.  As 
noted above, the veteran is entitled to the application of 
the more favorable of the two versions of a regulation that 
was revised during his appeal but the amended criteria can 
only be applied as of the effective date of amendment.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3- 2000; 
VAOPGCPREC 7-2003; Kuzma, supra.  A review of the record 
demonstrates that the RO considered the old and new 
psychiatric rating criteria, and the veteran was made aware 
of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as follows:
*	Where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community; with totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran 
demonstrably unable to obtain or retain 
employment................................................................100 percent.  
*	If the ability to establish and maintain effective or 
favorable relationships with people was severely 
impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe 
impairment in the ability to obtain or retain 
employment...............................................................70 percent.  
*	Where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial 
impairment......................50 percent.  
*	Where there is definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to 
produce definite industrial 
impairment...............................................................30 percent.  
*	If the manifestations were less than the criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and 
industrial impairment......................................................10 percent.  
*	Where there were neurotic symptoms which might somewhat 
adversely affect relationships with others but which did 
not cause impairment of working ability 
..............................................................0 percent.  
38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 
38 C.F.R. § 4.130, Code 9411 (1997-2005).  

Background and Analysis 

The claim for service connection for PTSD was received on 
September 18, 1989.  A December 1989 rating decision granted 
service connection for PTSD and assigned a 10 percent rating, 
effective September 18, 1989.  The veteran appealed for the 
assignment of a higher initial rating.  A January 1998 rating 
decision increased the rating for PTSD to 50 percent, 
effective September 18, 1989.  A June 2000 rating decision 
increased the rating to 70 percent, effective the date of the 
April 2000 VA psychiatric examination.  An August 2000 rating 
decision increased the evaluation for PTSD to 100 percent, 
effective April 25, 2000.  In May 2002, the RO granted an 
earlier effective date of June 1, 1997 for the 100 percent 
rating, which was based on a statement by a physician that he 
had been working with the veteran since that time.  The Board 
has reviewed the earlier records to see if any applicable 
criteria for a rating in excess of 50 percent were met prior 
to June 1, 1997.  

Following his September 18, 1989 claim for PTSD benefits, the 
veteran underwent a VA psychiatric examination in November 
1989.  He told the examiner that since service, he has not 
been able to work for anyone except himself.  He indicated 
that he had not worked in the last 8 months and less than 
half of the last 20 years.  It was noted that the veteran had 
been involved in drugs and criminal activity, had spent time 
in jail and had charges pending.  Mental status examination 
disclosed extreme mood swings.  Other findings were normal.  
As to the functional assessment, it was noted that the 
veteran had not worked in 8 months.  The diagnosis was PTSD.  

In December 1989, readjustment counselor, J. P. M., wrote 
that the veteran was seen for individual and group sessions.  
His PTSD symptoms included sleep disorders, exaggerated 
startle response, inability to concentrate, the impairment of 
memory, and difficulty in relationships.  He was in his 
second marriage and the birth of a child increased his 
stress.  In addition, since his return, there had been 
periodic substance abuse with marijuana, which led to legal 
problems and incarceration.  Also upon returning from 
Vietnam, he had engaged in risk taking behavior in 
motorcycles, automobiles, sky diving, etc.  

In August 1990, a clinical psychologist, A. S. W., Ph.D, 
reported that he had been counseling the veteran at a 
Veterans Outreach center.  The veteran had been attending on 
approximately once weekly basis since February 1990.  The 
extent of the disability was not discussed.  

The report of a clinical social worker, J. A. M., is dated in 
August 1990.  It shows that the veteran was faithfully 
attending a PTSD group.  The veteran had many legal issues 
pending, along with the birth of a child and illness of his 
parents, which managed to generate sufficient stress to 
catalyze his encapsulated Vietnam stress experiences.  The 
veteran had been managing his defensive strategy primarily 
through extreme risk-taking behaviors.  He experienced 
depression, rages, sleep disturbances, numbness and 
alienation.  The veteran had developed the ability to risk 
connection with other people.  However, he continued to 
experience problems with angry feelings and 
alienation/numbness and would continue to need treatment.  It 
was the therapist's opinion that the veteran fulfilled the 
diagnostic criteria for PTSD.  It was also noted that the 
veteran found himself at a critical point in his life, since 
he was beginning to allow himself to experience feelings and 
was concerned he did not have sufficient skill development to 
avoid repeating previous dysfunctional coping strategies.  

In August 1990, the veteran and his wife testified before a 
hearing officer at the RO.  He told of receiving counseling 
for his PTSD.  He said he was not working.  The veteran 
further testified that the last time he worked for someone 
else was before service, in 1965.  After service, he rode 
with a motorcycle gang and did self employment work such as 
cutting and trimming trees.  He had not worked for anyone 
else since 1965 and did not attempt to do so because he had a 
real problem with people telling him what to do.  The veteran 
gave an example of his problems with people: Sometimes he 
would go to a job to take a tree down and if he did not like 
the people or their attitude, he just would not do it.  He 
was working for himself and could pick the people working 
with him and his hours.  He said that he drove a truck for 
someone else for a few weeks, but that did not work out.  The 
veteran indicated he liked the guy but did not like him 
telling where he should go and what to do.  It was again 
noted that he had been self employed off and on since 1965, 
taking down trees, cutting up limbs and cleaning up yards.  
He said he was successful and made a living for awhile.  In 
1975, he moved to Arizona and went through a divorce.  The 
veteran further testified that he fixed up a house and he got 
a pick-up truck and cleaned up a few yards, but he did not 
make a lot of money with such work.  His only other 
"employment" was being self employed in selling marijuana.  
He also told of thrill seeking behavior on fast motorcycles, 
cars and boats, as well as sky and scuba diving.  In addition 
to other information provided at the hearing, the veteran 
told of getting into arguments and having an increased 
startle response.  

In December 1990, a clinical psychologist, J. P. W., Ph.D, 
reported examining the veteran.  The veteran was an 
infantryman in Vietnam and had combat stressors.  After 
service, he worked for his father's landscaping and tree 
service.  He enjoyed the work outdoors, but felt constantly 
"hyped-up" after Vietnam.  He dealt with tension, anxiety 
and hyperarousal by smoking marijuana after work.  He found 
he could reduce the cost of his marijuana by purchasing and 
selling it himself.  He also began a lifestyle that involved 
high levels of risk.  The veteran's GAF was 50 to 60.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Pursuant to the Remand of this Board, in December 1996, the 
veteran was evaluated in prison for his PTSD by A. F. J., 
Ph.D.  It was noted that he was in prison for conspiracy to 
sell marijuana.  The veteran worked for his father's tree and 
landscaping service before going on active duty and for 2 
years after service.  Most of the work was part time.  He was 
then unemployed for 2 years, before again working in tree 
service for about three years.  He was unemployed for another 
year.  It was noted that the veteran worked construction in 
Arizona from 1976 to 1978.  From 1979 to 1986, he was 
virtually unemployed, performing only occasional part time 
work.  In 1986, he cut and sold fire wood, which he continued 
to do until incarcerated.  The veteran's medical history was 
reviewed.  Subjectively, the veteran described himself as a 
light sleeper with frequent periods of sleep interruption.  
His wife and current roommate complained that he yelled in 
his sleep and jumped out of bed.  He described flashbacks to 
Vietnam.  He said he felt like he was there and got very 
anxious.  He described a startle reaction.  He said he could 
not deal with authority or get close to people.  He said he 
could not stand people telling him what to do.  The veteran 
also described his Vietnam combat stressors.  

Objectively, his hygiene appeared to be appropriate.  He was 
cooperative and spoke with openness, especially considering 
the location of the interview.  There were no indications of 
hallucinations or delusions.  He was oriented to person, 
place, and time.  His affect reflected anxiety.  His past 
behavior reflected poor insight and judgment.  

In summary, it was noted that the veteran described a normal 
life style before Vietnam and a post-Vietnam life style 
filled with anxiety, periods of depression, outbursts of 
rage, inability to maintain close relationships in his 
family, on the job, or in other social relationships; sleep 
interruption, nightmares, flashbacks to combat experiences, 
and hyper-startilization.  He described a desire to live "on 
the edge" and perform dangerous acts, such as driving fast 
or sky diving, and even working in dangerous jobs.  It was 
observed that the veteran's criminal activities appeared to 
be an extension of his living on the edge and that his 
marijuana use may have been an escape from emotional pain.  
He described a life style that reflected difficulty learning 
from past experiences and which lacked insight.  The 
diagnosis was chronic PTSD.  The GAF was 50 to 55.  

Conclusion

Looking to the provisions of the rating schedule in effect 
when the veteran filed his claim, it appears that the 
veteran's contacts were essentially limited to his family and 
that other contacts were so adversely affected as to result 
in virtual isolation in the community.  There were explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Further, over the years since service, the 
veteran has demonstrated an inability to obtain or retain 
employment.  Thus, while the veteran does not meet all the 
criteria, his disability picture approximates the 
requirements for a 100 percent rating.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for a 100 percent rating were met at the time the 
veteran filed his claim, on September 18, 1989.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Looking to the criteria effective on and after November 7, 
1996, it is noteworthy that the requirements for a 100 
percent rating are total occupational and social impairment.  
The rating criteria gives some examples, "due to such 
symptoms as." While the veteran does not have these 
examples, it is clear from the medical findings and GAF 
scores that his PTSD results in total occupational and social 
impairment.  The symptoms recited in the criteria in the 
rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  Thus, a 100 percent rating 
is appropriate under the old or current criteria before and 
since November 7, 1996.  


ORDER

An effective date earlier than September 18, 1989, for 
service connection for a post-operative scar, residuals of 
lumbar spine fusion, is denied.  

A 10 percent disability rating for a post-operative scar, 
residuals of lumbar spine fusion, prior to November 12, 2003, 
is granted, subject to the rules and regulations governing 
the payment of monetary benefits.  

A rating in excess of 10 percent for a post-operative scar, 
residuals of lumbar spine fusion, is denied.  

A disability rating in excess of 40 percent for degenerative 
disease of the lumbosacral spine, status post surgeries, is 
denied.  

An effective date earlier than September 23, 2002, for 
service connection for right lumbosacral radiculopathy is 
denied.  

An initial disability rating in excess of 10 percent for 
right lumbosacral radiculopathy is denied.  

A 100 percent rating for the veteran's PTSD is warranted from 
September 18, 1989; to that extent, his appeal for an 
effective date earlier than June 1, 1997, for a 100 percent 
rating for post-traumatic stress disorder (PTSD) is granted, 
subject to the rules and regulations governing the payment of 
monetary benefits.  


REMAND

A May 2002 Hearing Officer Decision granted service 
connection for a bilateral sensorineural hearing loss, with 
an evaluation of 0 percent, effective September 18, 1989.  In 
a letter dated in September 2002, the veteran disagreed with 
the noncompensable evaluation, averring that a 10 percent 
rating would be appropriate in light of his need for hearing 
aids.  The Board's review does not show that the veteran has 
withdrawn his appeal or that the RO has sent him a statement 
of the case (SOC) on the rating of his bilateral hearing 
loss.  Since it appears that the RO never issued a SOC 
addressing the rating of the hearing loss, the Board must 
remand this issue so that the RO can send the veteran a SOC, 
and provide him an opportunity to perfect an appeal of the 
issue thereafter by filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to a compensable rating 
for a bilateral hearing loss disability is REMANDED for the 
following action:

1.  The AMC/RO should issue a SOC to 
the veteran and his representative 
addressing the issue of entitlement to 
a compensable rating for a bilateral 
hearing loss.  The SOC should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2005).  

2.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

3.  The AMC/RO should then readjudicate 
the claim for an initial compensable 
rating for hearing loss in light of any 
evidence added to the record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


